United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 11-1447                                                 September Term, 2012
                                                                    DHS-AT-0752-11-0765-I-1
                                                      Filed On: July 30, 2013
Jose Lacson,
               Petitioner

      v.

United States Department of Homeland
Security and Transportation Security
Administration,

               Respondents


      BEFORE:         Garland, Chief Judge; Brown, Circuit Judge; and Williams, Senior
                      Circuit Judge


                                         ORDER

      Upon consideration of the order to show cause filed July 23, 2013, and the
response thereto, it is

      ORDERED that the order to show cause be discharged. It is

      FURTHER ORDERED that the sealed opinion filed July 23, 2013, be unsealed.
The Clerk is directed to unseal the opinion and issue it publicly.

                                        Per Curiam


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Jennifer M. Clark
                                                          Deputy Clerk